Harvey, J.
(concurring specially): I concur in the judgment of reversal, but wish to add this: Reading the testimony as abstracted, I do not find that Doctor Hobbs approved the “products” of the Sunflower Sausage and Packing Company, or that either he or his assistants had made any examination of such products with the view of approving them. He and his assistants had examined the *748premises of the company with respect to general health and sanitary conditions, and had O. K.’d or approved them in those respects. To me there is quite a difference between that and approving the products of a sausage company. It seems clear the advertisement went far beyond any statement authorized by Doctor Hobbs. He never saw the advertisement before it was printed and circulated. Substantially the same might be said with respect to each of the other advertisements mentioned in the indictment except as to the mattresses, which, perhaps, were inspected.